Citation Nr: 0701974	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  99-13 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to an initial increased evaluation in excess of 
10 percent for degenerative joint disease of both knees.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1991 to 
October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Phoenix, Arizona.  The RO granted service connection 
for degenerative joint disease of both knees and assigned a 
10 percent disability rating, effective November 1, 1996.  
The veteran appealed this initial rating in a January 1999 
notice of disagreement, and perfected his appeal with a VA-
Form 9 received in June 1999.

The Board remanded the veteran's claim in June 2003, August 
2004, and January 2006 with instructions that the veteran be 
asked to submit the names of any treating physicians or 
facilities as well as afforded a VA examination for the 
purposes of rating both his knees.  These instructions have 
been followed, and the case is once again before the Board 
for review.

The Board observes that the veteran is currently receiving a 
10 percent disability evaluation for bilateral degenerative 
joint disease of the knees.  However, the Board feels that 
the veteran's degenerative joint disease of both knees would 
be more appropriately rated as separate disabilities, namely, 
one for each knee.  Therefore, for the reasons set forth in 
the Board's decision below, the veteran's claim will be 
analyzed as entitlement to separate compensable evaluations 
for degenerative joint disease of the right and left knee.


FINDINGS OF FACT

1. The veteran's degenerative joint disease of the left knee 
is manifested by subjective complaints of pain and 
instability, with clinical findings showing full range of 
motion, no objective evidence of instability, and X-ray 
evidence of arthritis.

2. The veteran's degenerative joint disease of the right knee 
is manifested by subjective complaints of pain and 
instability, with clinical findings showing full range of 
motion, no objective evidence of instability, and X-ray 
evidence of arthritis.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation of 10 percent, and 
no more, for degenerative joint disease of the left knee have 
been met for the period of the appeal.  38 U.S.C.A. §§ 1155, 
5107 (West Supp. 2005); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2006).

2. The criteria for an initial evaluation of 10 percent, and 
no more, for degenerative joint disease of the right knee 
have been met for the period of the appeal.  38 U.S.C.A. 
§§ 1155, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.102, 4.1-
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

With regards to VA's duty to notify under the VCAA, the Board 
notes that in correspondence dated in June 2003, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim.  Quartuccio, 16 
Vet. App. at 187.  The June 2003 VCAA notice also advised the 
veteran of what the evidence must show to establish 
entitlement to an increased disability evaluation.  The 
Appeals Management Center (AMC) mailed the veteran additional 
VCAA notices in August 2004 and February 2006.  The Board 
observes that the August 2004 and February 2006 letters 
specifically requested that the veteran provide any evidence 
in his possession that pertains to his claim.  38 C.F.R. § 
3.159(b)(1) (2006).

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
notes that the initial unfavorable rating decision was 
rendered prior to the enactment of the VCAA; therefore, it 
was impossible for VA to provide notice pursuant to the 
enhanced duty to notify provisions of the VCAA prior to the 
initial AOJ decision.  Given that notice was not mandated at 
the time of the initial AOJ decision, it was not error to 
furnish the veteran remedial notice.  Rather, the timing of 
such notice reflects compliance with the express requirements 
of the law as found by the Court in Pelegrini II.

Also during the course of this appeal, the Court issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice must provide notice regarding 
the evidence necessary to establish an effective date and 
disability rating.  In the instant appeal, the veteran was 
provided notice regarding the disability rating in the August 
2004 and February 2006 VCAA notice letters.  However, he was 
not provided with notice of the type of evidence necessary to 
establish an effective date.  Despite such error, the Board 
finds no prejudice to the veteran because there will be 
opportunity for the RO to provide notice regarding the 
effective date in conjunction with implementation of the 
grant herein.

In light of the above, the Board finds that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The Board 
observes that the veteran's service medical records and VA 
treatment records are associated with the claims folder.  The 
veteran also was provided two VA examinations in conjunction 
with his claim.  The most recent VA examination was for the 
specific purpose of rating the current level of disability of 
the veteran's degenerative joint disease of both knees.  
Based upon the foregoing, the Board concludes that VA has met 
its duty-to-assist obligations.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disabilities 
at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

In cases where, as here, the veteran appeals the initial 
percentage assigned, "staged" ratings could be assigned as of 
the date of the filing of the original service connection 
claim, if the evidence warrants.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also 38 U.S.C.A. § 5110(a) 
(West 2002) (effective dates of compensation, in general, 
cannot be earlier than the date of the receipt of application 
for benefits).

In rating musculoskeletal disabilities, the provisions of 38 
C.F.R. §§ 4.10, 4.40 and 4.45 (2006) are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of 
disability evaluation is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

The veteran's service-connected bilateral knee disability has 
been evaluated as 10 percent disabling under Diagnostic Codes 
(DC) 5010 (painful motion due to arthritis) and 5257 
(subluxation and lateral instability).  However, as noted 
above, the Board will rate the veteran's degenerative joint 
disease of the right and left knees as separate disabilities.  
In doing so, the Board observes that, in general, all 
disabilities, including those arising from a single disease 
entity, are rated separately, and all disability ratings are 
then combined in accordance with 38 C.F.R. § 4.25 (2006).  

DC 5003 provides that traumatic arthritis, substantiated by 
X-ray findings, is to be evaluated under DC 5003 for 
degenerative arthritis, which in turn provides that such 
disability will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  See 38 C.F.R. § 4.71a, DC 5003 (2006).

Limitation of flexion of the knee is rated in accordance with 
DC 5260.  This code provides that flexion limited to 15 
degrees warrants a 30 percent rating; flexion limited to 30 
degrees warrants a 20 percent rating; flexion limited to 45 
degrees warrants a 10 percent rating; and flexion limited to 
60 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5260 (2006).

Limitation of extension of the knee is rated in accordance 
with DC 5261.  This code provides that extension limited to 
45 degrees warrants a 50 percent rating; extension limited to 
30 degrees warrants a 40 percent rating; extension limited to 
20 degrees warrants a 30 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; extension limited to 
10 degrees warrants a 10 percent rating; extension limited to 
5 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5261 (2006).

Applying the range of motion criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against an evaluation in excess of 10 percent for either 
knee disability.  Such 10 percent evaluations are supported 
by X-ray evidence of degenerative joint disease in both knees 
and subjective complaints of painful motion.  There is, 
however, no objective clinical evidence which suggests the 
veteran's knees are entitled to a disability rating in excess 
of 10 percent.

The pertinent evidence includes two VA examination reports.  
The December 1997 VA examination report notes that both knees 
demonstrated range of motion from 0 to 135 degrees.  Under 
normal circumstances, such range of motion indicates a loss 
of 5 degrees in flexion.  See 38 C.F.R. § 4.71, Plate I 
(2006) (defining normal range of motion for the leg as zero 
degrees of extension and 140 degrees of flexion).  However, 
the December 1997 VA examiner noted that 135 degrees appeared 
to be normal for the veteran.  Thus, the veteran did not 
demonstrate any limitation of motion.  The December 1997 VA 
examination report also notes that there is no painful motion 
or functional impairment  The veteran was able to perform toe 
rising, squatting, and heel and toe walking without any 
complaints of pain in the knee joints.  The February 2006 VA 
examination report notes that both knees demonstrated full 
range of motion from 0 to 140 degrees.  Although the veteran 
complained of constant aching pain, the VA examination report 
indicates that the veteran had a brisk, normal gait, easily 
walked on his heels and toes, and performed a normal 
squatting maneuver without difficulty.  The veteran did 
complain of pain during the entire range of motion for the 
left knee; however, the VA examiner felt that such subjective 
complaints of pain were not consistent with the normal 
clinical evaluation of both knees.

The findings discussed above do not approximate the criteria 
for a compensable evaluation under DC 5260 or DC 5261, and 
essentially reflect normal range of motion.  38 C.F.R. 
§ 4.71, Plate I.  However, a 10 percent evaluation is 
warranted for each knee disability on the basis of the 
veteran's subjective complaints of painful motion as well as 
X-ray evidence of degenerative joint disease noted in the 
veteran's service medical records.  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991) (holding that painful 
motion of a major joint or group of joints affected by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 10 
percent rating, even though there is no actual limitation of 
motion).  See also DeLuca, supra.  The Board observes that 
although there is no objective evidence of record of painful 
motion, there is a consistent history by the veteran of 
subjective complaints of painful motion in both knees.  
Therefore, applying the benefit-of-the-doubt rule, the Board 
concludes that the veteran is entitled to separate 10 percent 
disability evaluations, and no more, for each knee in 
accordance with 38 C.F.R. § 4.59.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
See Lichtenfels, 1 Vet. App. at 488; DeLuca, supra.

However, although the Board concludes that the veteran is 
entitled to separate 10 percent evaluations for each knee, it 
observes that since neither knee meets the criteria for a 
compensable evaluation under DC 5260 or DC 5261, there is 
simply no basis to assign an evaluation in excess of 10 
percent for either knee disability.  See 38 C.F.R. § 4.71a, 
DC 5260, 5261.

The Board points out that, in a precedent opinion, the VA 
General Counsel held that separate ratings may be assigned 
under DC 5260 (limitation of flexion) and DC 5261 (limitation 
of extension) for disability of the same joint.  VAOPGCPREC 
9-2004 (September 17, 2004).  Since the veteran has been able 
to fully extend both knees to zero degrees, separate ratings 
are not warranted for limitation of extension and limitation 
of flexion for either knee.

The Board also finds that separate evaluations are not 
warranted for either knee under DC 5257, which pertains to 
recurrent subluxation or lateral instability of the knee.  
38 C.F.R. § 4.71a.  The authority for separation evaluations 
under these codes comes from an opinion from VA's General 
Counsel, which states that separate ratings may be assigned 
under DC 5257 and DC 5003 for a knee disability involving 
instability and arthritis.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63604 (1997).

A separate evaluation under DC 5257 is not warranted for 
either knee, as the veteran's complaints of instability are 
not supported by the objective clinical findings.  The 
veteran indicated at his February 2006 VA examination that 
his left knee frequently gave way and that his right knee 
occasionally gave way.  However, the February 2006 VA 
examination report notes that both knees are normal without 
mechanical deficit.  Additionally, the December 1997 VA 
examination report and a February 2000 VA treatment record 
indicate that the veteran's knees are stable.

The Board places significantly more weight on the objective 
clinical findings reported on examination than the veteran's 
own subjective statements in support of his claims.  See 
Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining 
the credibility of evidence is a function for the Board).  
Since the clinical evidence shows no instability of either 
knee joint, the Board finds that the preponderance of the 
evidence is against separate evaluations for either knee 
under DC 5257 due to recurrent subluxation or lateral 
instability.  

The Board thus concludes that the preponderance of the 
evidence is against separate initial evaluations in excess of 
10 percent for degenerative joint disease of each knee.  In 
short, neither knee demonstrates instability or compensable 
limitation of motion under applicable diagnostic codes.

The Board observes that the February 2006 VA examination 
report notes a well healed one and one-half inch longitudinal 
scar over the left proximal anterior tibia.  However, a 
separate evaluation for the scar of the left knee is not 
warranted as there is no evidence of instability, pain, 
limitation of motion, or disfiguring characteristics.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); see also 
38 C.F.R. Part 4, Diagnostic Codes 7801, 7802, 7803, 7804, 
7805 (2006).

As a final note, the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, but the record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his service-connected degenerative joint disease 
of both knees has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  The Board observes that the February 2006 
VA examination report indicates that the veteran's knee 
disabilities do not present any restrictions regarding the 
activities of work or daily living.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1996).


ORDER

Entitlement to an evaluation of 10 percent, and no more, for 
degenerative joint disease of the left knee is granted.

Entitlement to an evaluation of 10 percent, and no more, for 
degenerative joint disease of the right knee is granted.


____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


